*1238
ORDER

PER CURIAM:
AND NOW, this 29th day of May, 1996, the Petition for Allowance of Appeal is hereby GRANTED but LIMITED to the following issues:
1) Did the action of the Delaware River Port Authority in erecting the sound barriers constitute a “removal” within the meaning of 36 P.S. § 2718.109 of the Outdoor Advertising Control act, requiring compensation thereunder?
2) Did the Delaware River Port Authority’s erecting of sound barriers which blocks the view of Interstate’s billboard constitute a de facto taking within the meaning of the Fifth Amendment of the United States Constitution or of Article X, Section 4 of the Pennsylvania Constitution or of the Eminent Domain Code?
NIGRO, J., did not participate in the consideration or decision of this matter.
NEWMAN, J., did not participate in the consideration or decision of this matter.